DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 May 2021 and 28 June 2021 have been considered by the examiner.

Examiner’s Note
Due to the number of grammatical and consistency errors found on the claims, Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the claims and/or specification.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites the limitation "the print medium" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Further, in line 17, “a print medium” should be replaced by – the print medium –. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in lines 12, 14, and 16, “air flow” should be replaced by – airflow – since that’s how it’s written throughout most of the disclosure. The Examiner notes that it’s also found written as “air flow” in the Abstract and paragraph 0007 under “Summary” but referred to as “airflow” in the rest of the disclosure.
Claims 2 and 3 are objected to because of the following informalities: in line 6 of each, “air flow” should be replaced by – airflow – for the reasons indicated above.  Appropriate correction is required.  
Claims 5-7 are objected to because of the following informalities: in line 1 of each, “The printing system printing system” should be replaced by – the printing system –.  Appropriate correction is required
Claims 9 and 10 are objected to because of the following informalities: in line 2 of each, “air guide” should be replaced by – airflow guide – to avoid lack of antecedent basis issues.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in line 3, “air supply unit air” should be replaced by – air supply unit –.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: in line 5, “a printhead of the print fluid deposition assembly” should be replaced by – the printhead of the print fluid deposition assembly – (or simply – the printhead –) since the term was introduced earlier in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 15-19 of copending Application No. 17/216,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application:  17/216, 261
Copending application:  17/216,192
1.  A printing system, comprising: 
     a print fluid deposition assembly comprising: 
          a carrier plate having an opening through the carrier plate, and 
          a printhead supported by the carrier plate and arranged to eject a print fluid through the opening of the carrier plate and to a deposition region of the print fluid deposition assembly; 

     a media transport device comprising a movable support surface, the media transport device configured to hold the print medium against the movable support surface by vacuum suction and the movable support surface configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly; and 
     an air flow control system comprising an air supply unit arranged to flow air through the opening of the carrier plate between the carrier plate and the printhead, 
     wherein the air supply unit comprises an air flow guide structure extending into the opening of the carrier plate between the carrier plate and the printhead, and


  

     wherein the air flow control system is configured to control the air supply unit to selectively flow the air based on a location of a print medium transported by the media transport device relative to the printhead.

Regarding the rest of the claims:

[Claims 2-7];

[Claim 8];

[Claims 9-11];

[Claim 12];

[Claims 13-16];

[Claim 17];

[Claim 18].

1.  A printing system, comprising: 
     a print fluid deposition assembly comprising: 
          a carrier plate comprising an opening; 
          a printhead supported by the carrier plate, wherein the printhead is arranged to eject a print fluid through the opening of the carrier plate and to a deposition region of the print fluid deposition assembly; and 
     a media transport device comprising a movable support surface, the media transport device configured to hold a print medium against the movable support surface by vacuum suction and the movable support surface configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly; and 
     an airflow control system comprising an air supply unit arranged to flow air through the opening of the carrier plate between the carrier plate and the printhead, 
     wherein the air supply unit comprises an airflow guide structure extending into the opening of the carrier plate between the carrier plate and the printhead, the airflow guide structure configured to flow the air at a direction aimed under the printhead and at an oblique angle relative to the movable support surface, and   
     wherein the airflow control system is configured to control the air supply unit to selectively flow the air based on a location of a print medium transported by the media transport device relative to the printhead.



[Claims 2-7];

[Claim 11];

[Claims 8-10];

[Claim 12];

[Claims 15-18];

[Method counterpart of claim 7];

[Claim 19].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 18, and 21 of copending Application No. 17/216,232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application:  17/216, 261
Copending application:  17/216,232
1.  A printing system, comprising: 
     a print fluid deposition assembly comprising: 
          a carrier plate having an opening through the carrier plate, and 
          a printhead supported by the carrier plate and arranged to eject a print fluid through the opening of the carrier plate and to a deposition region of the print fluid deposition assembly; 

     a media transport device comprising a movable support surface, the media transport device configured to hold the print medium against the movable support surface by vacuum suction and the movable support surface configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly; and 
     an air flow control system comprising an air supply unit arranged to flow air through the opening of the carrier plate between the carrier plate and the printhead, 
     wherein the air supply unit comprises an air flow guide structure extending into the opening of the carrier plate between the carrier plate and the printhead, and  
     wherein the air flow control system is configured to control the air supply unit to selectively flow the air based on a location of a print medium transported by the media transport device relative to the printhead.


Regarding the rest of the claims:

[Claims 2-7];

[Claim 8];

[Claim 9-11];

[Claim 12];

[Claim 13];

[Claim 14];

[Claims 15-17];

[Claim 18].

1.  A printing system, comprising: 
     a print fluid deposition assembly comprising: 
          a carrier plate comprising an opening; 
          a printhead supported by the carrier plate, wherein the printhead is arranged to eject a print fluid through the opening of the carrier plate and to a deposition region of the print fluid deposition assembly; and 
     a media transport device comprising a movable support surface, the media transport device configured to hold a print medium against the movable support surface by vacuum suction and the movable support surface configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly; and 
     an airflow control system comprising an air supply unit arranged to flow air through the opening of the carrier plate between the carrier plate and the printhead, 
     wherein the airflow control system is configured to control the air supply unit to selectively flow the air based on a location of a print medium transported by the media transport device relative to the printhead, and 
     wherein the air supply unit comprises an air guide structure comprising an air outlet portion extending into the opening of the carrier plate between the printhead and the carrier plate, (…)



[Claims 3-8];

[Claim 12];

[Claims 9-11];

[Claim 13];

[Claim 18];

[Claim 21];

[Method counterpart of claims 6-8];

[Method counterpart of claim 2 + Claim 13].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McElfresh et al. (US Patent 6,719,398 – hereinafter McElfresh) in view of Zirilli (US 2018/0339529.)
Regarding claim 1, 
	McElfresh discloses a printing system, comprising: 
a print fluid deposition assembly [10 in figs. 2A-2C; col. 5, lines 24-31] comprising: 
a carrier plate [20 in figs. 2A-2C] having an opening through the carrier plate [as seen in figs. 2A-2C; col. 5, lines 40-44], and 
a printhead [30/34 in figs. 2A-2C] supported by the carrier plate and arranged to eject a print fluid [38 in figs. 2A-2C] through the opening of the carrier plate and to a deposition region [print region 14/15 in figs. 2A-2C] of the print fluid deposition assembly [col. 5, lines 44-47 and col. 5, line 58 – col. 6, line 6]; and
an air flow control system [40/60 in figs. 2A-2C] comprising an air supply unit [41 in figs. 2A-2C] arranged to flow air [42 in figs. 2A-2C] through the opening of the carrier plate between the carrier plate and the printhead [see figures; col. 6, lines 7-38],
wherein the air supply unit comprises an air flow guide structure [44/45 in figs. 2A-2C] extending into the opening of the carrier plate between the carrier plate and the printhead [as seen in the figures; col. 6, lines 31-38], and 
wherein the air flow control system is configured to control the air supply unit to selectively flow the air based on a location of a print medium transported by the media transport device relative to the printhead [col. 12, lines 20-35; the air stream is directed to the print region as the printing operation is performed (and therefore the presence and location of the print medium will be known.)]

However, McElfresh fails to expressly disclose the printing assembly comprising:
a media transport device comprising a movable support surface, the media transport device configured to hold the print medium against the movable support surface by vacuum suction and the movable support surface configured to transport the print medium along a process direction through the deposition region of the print fluid deposition assembly.
Zirilli discloses a media transport system including a movable support surface [belt 112 in figs. 1-2], the media transport device configured to hold the print medium against the movable support surface by vacuum suction [through openings] and the movable support surface configured to transport the print medium along a process direction [P in figs. 1-2] through a deposition region of a print fluid deposition assembly [paragraph 0020; as seen in figs. 1-3.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media transport device in the McElfresh invention to include a movable support surface to hold the print medium against said movable support surface by vacuum suction during the printing operation as taught by Zirilli for the purpose of firmly holding the print medium in place, thus preventing slipping and negatively affecting the image quality.   

Regarding claim 2, 
	In the obvious combination, Zirilli further discloses wherein: 
the media transport device is configured to hold a plurality of print media, including the print medium, by vacuum suction against the movable support surface such that consecutive print media are spaced from each other via an inter-media zone [220A-220C in fig. 2; paragraph 0027], whereas McElfresh discloses the air flow control system being configured to control the air supply unit to selectively flow the air based on a location of the inter-media zone relative to the printhead [as applied to Zirilli; the air moves as the printing operation occurs according to print data and the location of the medium.]

Regarding claim 3, 
	In the obvious combination, McElfresh further discloses wherein the air supply unit is one of a plurality of air supply units [as seen in figs. 2D and 12A], the plurality of air supply units comprising: 
an upstream air supply unit [267 in fig. 12A] arranged to flow air at an upstream side of the printhead and a downstream air supply unit [267’ in fig. 12A] arranged to flow air at a downstream side of the print head [as seen in fig. 12A; col. 15, lines 48-63], 
wherein the air flow control system is configured to individually control the upstream air supply unit and the downstream air supply unit to selectively flow air, and 
wherein upstream and downstream are defined relative to the process direction [perpendicular to the printing direction 29 in figs. 2D and 12A; col. 7, lines 31-38.]

Regarding claim 8, 
	In the obvious combination, Zirilli further discloses wherein the movable support surface comprises a belt [112 in fig. 1] with holes [118 in fig. 1] through the belt.

Regarding claim 9,
	In the obvious combination, McElfresh further discloses wherein the air supply unit comprises an air source [41 in figs. 2A-2C] configured to selectively supply the air to the air guide structure [col. 6, lines 33-37.]  

Regarding claim 11,
	In the obvious combination, McElfresh further discloses wherein the air source comprises a fan [col. 6, line 39-43.]

Regarding claim 13, 
	In the obvious combination, McElfresh discloses a method of operating a printing system, the method comprising: 
transporting a print medium [12 in figs. 2A-2C] through a deposition region [print region 14/15 in figs. 2A-2C] of a printhead [30/34 in figs. 2A-2C] of a print fluid deposition assembly [10 in figs. 2A-2C; col. 5, lines 24-31] of the printing system, 
ejecting print fluid [38 in figs. 2A-2C] from a printhead of the print fluid deposition assembly through an opening in a carrier plate [20 in figs. 2A-2C] supporting the printhead to deposit the print fluid to the print medium in the deposition region [as seen in figs. 2A-2C; col. 5, lines 40-47 and col. 5, line 58 – col. 6, line 6]; 
controlling an airflow control system [40/60 in figs. 2A-2C] to selectively flow air through the opening in the carrier plate between the carrier plate and the printhead and to a movable support surface [see figures; col. 6, lines 7-38; as applied to Zirilli], 
wherein the controlling is based on a location of the print medium relative to the printhead [col. 12, lines 20-35; the air stream is directed to the print region as the printing operation is performed (and therefore the presence and location of the print medium will be known)], and 
wherein the selectively flowing the air through the opening comprises flowing the air through an air guide structure [44/45 in figs. 2A-2C] that extends down into the carrier plate opening [as seen in the figures; col. 6, lines 31-38],
	whereas Zirilli discloses wherein the print medium is held against a moving support surface [belt 112 in figs. 1-2] via vacuum suction during the transporting [paragraph 0020.]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McElfresh as modified by Zirilli further in view of Barnett et al. (US 2015/0375543 – hereinafter Barnett.)
Regarding claim 10, 
	In the obvious combination, McElfresh as modified by Zirilli discloses the claimed limitations as set forth above but fails to expressly disclose wherein the air supply unit comprises a controllable valve configured to selectively control a supply of air from the air source to the air guide structure.

	However, Barnett teaches a system that comprises: a print head [100 in fig. 5] including multiple nozzles [102 in fig. 5] formed in a bottom surface configured to eject a liquid onto a substrate [110 in fig. 5; paragraph 0087]; and a gas flow module [500 in fig. 5 / 704 in fig. 33] including one or more gas nozzles [508 in fig. 5] configured to provide a flow of gas [air] through a gap between the bottom surface of the print head and the substrate [paragraphs 0095-0098], wherein the gas flow module includes a controllable valve [714 in fig. 33] configured to selectively control a supply of gas from the gas nozzles [Abstract and paragraphs 0163-0164.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the McElfresh/Zirilli invention to include a controllable valve configured to selectively control a supply of air as taught by Barnett for the purpose of helping the airflow pattern in the gap between the printing medium and the nozzles reach a steady state quickly.   

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McElfresh as modified by Zirilli further in view of Izawa et al. (US 2020/0269585 – hereinafter Izawa.)
Regarding claim 12, 
	In the obvious combination, McElfresh as modified by Zirilli discloses the claimed limitations as set forth above and further teaches the printing system comprising a control system [not shown but mentioned in  col. 5, line 55] configured to automatically control the airflow control system to selectively flow the air from the air supply unit air [it is implicit and well-known that a controller will control all the functions of the apparatus] but fails to expressly disclose the air from the air supply unit being selectively controlled based on a monitored amount of image blur in printed images.

	However, Izawa teaches an inkjet printer comprising: a printing medium conveying part [1 in fig. ]; an inkjet type printing part [2 in fig. ] including printheads [21 in fig. ]; a blowing part [3 in fig. ]; and an exhaust part [4 in fig. ] for collecting ink mist (which causes image blur) generated by suction, wherein the blowout air volume and suction air volume can be respectively adjusted for each print head, and ink mist can be collected according to a difference in the amounts of generated ink mist at each of the plurality of print heads [paragraphs 0056 and 0067-0072.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the McElfresh/Zirilli invention to include means for selectively controlling the air from the air supply unit based on a monitored amount of image blur in printed images as taught by Izawa for the purpose of having a more efficient printing operation while obtaining a printed image of good quality.   

Regarding claim 18,
	In the obvious combination, Zirilli further discloses wherein the transporting, ejecting, and controlling the airflow control system is repeated for a plurality of print media being transported through the deposition region [paragraph 0027; as applied to the McElfresh], whereas Izawa teaches the method further comprising: 
monitoring an amount of image blur in a printed image on at least one of the print media; and 
controlling the airflow control system to selectively flow the air based on the location of a respective print medium to be printed relative to the printhead in response to the amount of image blur in the printed image [paragraphs 0056 and 0067-0072.]

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4,
The primary reason for allowance for this claim is the inclusion of the limitations of the printing system of claim 3, further including wherein: 
the media transport device is configured to hold a plurality of print media, including the print medium, against the movable support surface such that consecutive print media are spaced apart from each other via an inter-media zone, 
the airflow control system is configured to control the upstream air supply unit to supply the air when an inter-media zone reaches a first position relative to the printhead, and to cease supplying the air when the inter-media zone reaches a second position relative to the printhead, and 
the airflow control system is configured to control the downstream air supply unit to supply the air when an inter-media zone reaches a third position relative to the printhead, and to cease supplying the air when the inter-media zone reaches a fourth position relative to the printhead.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 14,
The primary reason for allowance for this claim is the inclusion of the limitations of the method of claim 13, further including wherein: 
the air guide structure is one of a plurality of air guide structures comprising an upstream air guide structure located at an upstream side of the printhead and a downstream air guide structure located at a downstream side of the printhead, 
the transporting the print medium comprises transporting a plurality of print media, including the print medium, such that consecutive print media are spaced from each other by an inter-media zone, and 
the controlling the airflow control system to selectively flow air comprises: 
in response to an inter-media zone between the print media reaching a first position relative to the printhead, supplying the air through the opening in the carrier plate from the upstream air guide structure, 
in response to the inter-media zone reaching a second position relative to the printhead, ceasing supplying the air from the upstream air guide structure; in response to the inter-media zone reaching a third position relative to the printhead, supplying the air through the opening in the carrier plate from the downstream air guide structure; 
in response to the inter-media zone reaching a fourth position relative to the printhead, ceasing supplying the air from the downstream air guide structure, 
wherein upstream and downstream are defined relative to a direction of the transporting.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 5-7 and 15-17,
These claims are considered to have allowable subject matter due to their dependency on one of the claims listed above.  

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853